Opinion filed November 18, 2010




                                              In The


   Eleventh Court of Appeals
                                            __________

                         Nos. 11-10-00313-CR & 11-10-00314-CR
                                       __________

                         ULRIC BRONSHAY HICKS, Appellant

                                                V.

                                    STATE OF TEXAS, Appellee


                              On Appeal from the 54th District Court

                                       McLennan County, Texas

                        Trial Court Cause Nos. 1996-691-C & 1997-519-C


                              MEMORANDUM               OPINION
       Ulric Bronshay Hicks was convicted in 1998 of aggravated robbery1 and possession of a
controlled substance.2     On May 3, 2010, appellant filed in each case a pro se motion for
judgment nunc pro tunc. The trial court denied each motion on July 20, 2010, and appellant filed
his pro se notices of appeal on September 7, 2010.




       1
        Cause No. 11-10-00313-CR.
       2
        Cause No. 11-10-00314-CR.
       On September 29, 2010, appellant was notified by writing in each case that it appeared
the July 20 orders were not appealable and that, even if they were, it appeared the notices of
appeal were untimely. Appellant was directed to file a response in the cases showing grounds
for continuing the appeals.
       In his responses to the September 29 letters, appellant states that he is appealing “the 6 th
Amendment rights of his Conviction and Sentence.” He also states that he is raising “subject
matter of law of Constitutional Civil Rights Challenge pursuant to the Articles 11.07 and Article
24.02 and Article 38.35(A)(1)(2)(3)(4)(A)(B)(C)(D)(E)(F)(5) ALE of Texas Code Criminal
Procedure.” Appellant addresses neither of the court’s concerns: whether the July 20 orders are
appealable or whether the notices of appeal are timely.
       The July 20, 2010 orders are not appealable. Therefore, the appeals are dismissed for
want of jurisdiction.


                                                     PER CURIAM
November 18, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2